

EXHIBIT 10.37
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into as of July 25, 2006 (the “Effective Date”), by
and between Cytori Therapeutics, Inc., a Delaware corporation located at 3020
Callan Road, San Diego, CA 92121 (“Company”), and Bruce A. Reuter, an individual
(“Employee”).


Whereas, the Company has eliminated the position of Senior Vice President,
Business Development on July 25, 2006; and


Whereas, the Company and Employee wish to continue the Employment relationship
in a new capacity through January 20, 2007;


Now therefore, in consideration of the mutual promises made by the parties to
this Agreement, the parties agree as follows:


1. Duties and Compensation


(a) Employee is engaged by the Company as its Strategic Business Development
Advisor with duties as directed by the CEO and otherwise customarily associated
with that position.


(b) The Company shall pay to Employee in exchange for the services to be
rendered hereunder a salary of Seventeen Thousand Five Hundred Dollars
[$17,500.00] per month, payable twice a month on the fifteenth and last days of
each month during which this Agreement is in force.


2. Guaranteed Duration


The term of this Agreement shall commence on July 25, 2006 and shall end on
January 20, 2007 (the”Term”) unless extended by mutual agreement. The employment
relationship created by this Agreement is “at will” and may be terminated by
either the Company or Employee at any time, with or without cause. Should the
Company terminate Employee without cause prior to January 20, 2007, Employee
shall receive, as severance, the balance of his monthly salary payments that
would have otherwise been payable from such date of early termination through
January 20, 2007, plus Four Thousand Three Hundred and Seventy Five Dollars
[$4,375].


3. Other Compensation / Benefits


Employee understands and agrees that by his employment hereunder he shall not
earn or accrue the right to any additional paid time off (or “PTO”), nor shall
he be eligible from the Effective Date of this Agreement to the vesting of any
stock options through the Company’s incentive stock option programs during the
term of this Agreement. Employee also understands and agrees that he is eligible
to participate in the Company’s flexible benefits plan for 2006/2007, but he
agrees not to submit for reimbursement of amounts in excess of that which he has
paid into the plan.


Employee understands and agrees that he shall be entitled to participate in all
other standard benefits offered by the Company.


4. Agreement Relating to Confidential Information


Employee agrees that he shall continue to be covered by the Company’s
Employment, Confidentiality and Assignment Agreement which he executed on May
17, 2001.


5. Noninterference


While employed by the Company and for two (2) years immediately following the
termination of employment, Employee agrees not to interfere with the business of
the Company by soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company to terminate his or her employment in order to
become an employee, consultant or independent contractor to or for any
competitor of the Company.


Employee agrees that the duties under Sections 4 and 5 of this Agreement shall
survive termination of employment with the Company.


6. Governing Law


This Agreement and the rights and obligations of the parties shall be governed
and construed by the substantive laws of the State of California as applied to
contracts that are executed and performed entirely in California. Exclusive
jurisdiction and venue for any dispute arising out of or related to this
Agreement shall lie with the federal and state courts located in and serving San
Diego County, California.


7. Complete Agreement; Amendments


This Agreement, together with the Stock Option Extension Agreement and the
Employment, Confidentiality and Assignment Agreement between Employee and the
Company, are the entire agreement of the parties with respect to the subject
matter hereof and thereof and may not be amended, supplemented, canceled or
discharged except by written instrument executed by both parties hereto. If
either party should waive any breach of any provision of this Agreement, he, she
or it shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
EMPLOYEE:
 
Bruce A. Reuter
 
 
/s/ Bruce A. Reuter
COMPANY:
 
Cytori Therapeutics, Inc.
 
 
By: /s/ Christopher J. Calhoun 
Name: Christopher J. Calhoun
Title: Chief Executive Officer


